Citation Nr: 0804232	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-30 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including strain, myositis, and degenerative joint 
disease.

2.  Entitlement to service connection for a left arm/shoulder 
disorder, including left shoulder impingement syndrome 
(supraspinatus tear).

3.  Entitlement to service connection for a right 
arm/shoulder disorder.

4.  Entitlement to an increased (compensable) rating for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970 and from January 3, 1991 to June 20, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

The issues of entitlement to an increased rating for hearing 
loss and entitlement to service connection for right and left 
arm/shoulder disorders are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A cervical spine disorder did not have its onset during 
active service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for connection for a cervical spine disorder are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a March 2004 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in his possession, to the AOJ.

The veteran was notified of effective dates for increased 
ratings and degrees of disability in March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and lay 
statements from the veteran.  VA also examined the veteran in 
December 2004.  A medical opinion is not required in this 
case, as there is no evidence of a cervical spine disorder 
during service or for many years thereafter, and the veteran 
has not indicated that he injured his neck during service or 
has suffered with cervical spine symptomatology since 
service.  There is no evidence establishing that the veteran 
suffered an event, injury or disease in service or indicating 
that the claimed disability or symptoms may be associated 
with an established event, injury, or disease in service.  
See 38 C.F.R. § 3.159(c)(4).  Accordingly, VA has satisfied 
its assistance duties.

Cervical spine disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran maintains that his cervical spine disorder 
"happened during my time in the military" and was 
"incurred coincidental to my military service."  See 
Statements dated April 20, 2005, and September 6, 2005.

In this case, the service medical records do not show any 
relevant complaints, treatment, or diagnoses related to the 
cervical spine.  On separation examination in December 1970, 
examination of the spine was normal.  Clinical evaluation of 
the spine was also normal on examination during service in 
April 1991.

Post service, the veteran was afforded VA general medical and 
joints examinations in January and March 1997, respectively.  
There were no complaints or findings pertaining to the 
cervical spine. 

The first post-service evidence of a cervical spine disorder 
is dated in 2003, approximately 12 years following the 
veteran's separation from service.  He was diagnosed as 
having cervical spine degenerative changes and myositis.  In 
September 2003, he gave a history of upper back pain for two 
years.  Cervical disc disease was assessed in February 2004.  
Cervical strain-myositis and degenerative joint disease of 
the cervical spine were diagnosed on VA examination in 
December 2004.  At that time, the veteran reported an onset 
of cervical and dorsal area pain with an onset in 2001, 
unrelated to any specific event.  

In summary, there are no pertinent complaints or findings 
related to the cervical spine during service.  The veteran 
has not specifically described suffering an injury to his 
cervical spine during service, nor has he indicated that he 
suffered from any cervical spine symptomatology during 
service or following service prior to 2001.  During his post-
service treatment for his cervical spine, he has reported 
that his symptoms began in 2001.  There is no evidence of 
arthritis of the cervical spine within one year following the 
veteran's separation from service.  Further, there is not 
competent medical evidence of record showing that the 
veteran's cervical spine disorder, first diagnosed in 2003, 
had its onset during active service or is related to any in-
service disease or injury.

While the veteran contends that his cervical spine disorder 
had its onset during active service, his lay statements alone 
are not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claims are denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Service connection for a cervical spine disorder, including 
strain, myositis, and degenerative joint disease, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

A service report of medical history shows a report of a trick 
shoulder or elbow in April 1991.  Clinical evaluation of the 
upper extremities was normal at that time.  

An August 1994 service medical record shows a report of a 
painful shoulder, with the veteran reporting that he had had 
arthritis since the Gulf War.  Clinical evaluation of the 
upper extremities was normal at that time.  

A VA treatment record dated in March 1995 revealed that the 
veteran complained of right shoulder pain.  He was diagnosed 
as having subacromial bursitis.  In January 1996, he gave a 
history of right shoulder pain with limitation of movement 
since 1991.

Left shoulder impingement syndrome (supraspinatus tear) was 
diagnosed on VA examination in December 2004.  At that time, 
the veteran denied any precipitating events for shoulder pain 
and indicated that his left shoulder pain had been insidious 
and slow in evolution and not related to any trauma.

In view of the foregoing, particularly the complaints of a 
trick shoulder or elbow during service in April 1991, the 
post-service diagnoses of right shoulder bursitis and left 
shoulder impingement syndrome, and the veteran's history of 
experiencing 



symptoms since 1991, the Board finds that a VA examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4).  

With respect to hearing loss, the most recent VA audiometric 
examination was conducted in December 2004.  In September 
2006, the veteran, through his representative, indicated that 
his hearing loss has worsened since his last VA examination.  
Accordingly, another VA audiometric examination is necessary.  

As the case must be remanded for the foregoing reason, the 
veteran should also be provided notice in accordance with 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for an 
increased rating for hearing loss, 
provide the veteran notice in 
accordance with Vazquez-Flores v. 
Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
right or left arm/shoulder disorder 
(i.e., right shoulder subacromial 
bursitis, left shoulder impingement 
syndrome, etc.) had its onset 



during active service or is related to 
any in-service disease or injury, 
including the complaints of a trick 
shoulder or elbow in April 1991.

The examiner should provide a rationale 
for the opinion.

3.  Schedule the veteran for a VA 
audiometric evaluation to determine the 
extent of his bilateral hearing loss 
disability.  The claims file and a 
separate copy of this remand and any 
additional evidence secured, must be 
made available to and reviewed by the 
examiner in conjunction with completion 
of the examination report, and the 
examination report must reflect that 
the claims folder has been reviewed.

4.  Finally, readjudicate the veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


